DETAILED ACTION
This Action is responsive to the Amendment/IDS filed on 01/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US 2016/0268485), in view of Sakano (US 2003/0080341), in view of Ota (US 2016/0111610).

Regarding claim 1, Morimura (see, e.g., FIG. 5) discloses a light-emitting device comprising: 
a package 1 defining a recess 1a (Para 0029); 
a light-emitting element 3 mounted on surface that defines a bottom of the recess 1a (Para 0029); and 
5a, 5b, 6a, 6b disposed in the recess 1a so as to cover the light-emitting element 3 and made of a light-transmissive resin e.g., silicone-based epoxy (Para 0034. Para 0038, Para 0060),
wherein:
the sealing member 5a, 5b, 6a, 6b comprises a layer 5a, and a light-transmissive layer 5b that are layered in an order from a bottom side of the recess 1a, and
the layer 5a has a thickness of equal to or larger than a height of the light-emitting element 3.
Although Morimura shows substantial features of the claimed invention, Morimura fails to expressly teach of a light-transmissive resin that contains a filler; a filler-containing layer, which contains the filler; filler-containing layer has a thickness of equal to or larger than a height of the light-emitting element; and that the filler has an average particle diameter of 200 nm or more and 500 nm or less.
Ota (see, e.g., FIG. 2) teaches a light-transmissive resin 9 that contains a filler 130 (Para 0031, Para 0193-Para 0194); a filler-containing layer 101, which contains the filler 130 (Para 0193); filler-containing layer 101 has a thickness of equal to or larger than a height of the light-emitting element 40; the light transmissive resin contains 2 to 10 mass % of the filler 130 for the purpose of providing a well dispersed fluorescent in the encapsulation member thereby enabling the fluorescent particles to prevent or reduce the reaction between fluorescent particles and water (Para 0059, Para 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the filler of Ota in the sealing member of Morimura for the purpose of providing well dispersed fluorescent particles in the encapsulation member 
Sakano (see, e.g., FIG. 8), on the other hand, teaches that the filler 82 has an average particle diameter of 200 nm (e.g., 0.2 µm) or more and 500 nm (e.g., 0.5 µm) or less for the purpose of scattering light effectively thereby preventing irregular color of the emitted light (Para 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the filler size of Sakano as the filler size in the device of Morimura/Ota for the purpose of scattering light effectively thereby preventing irregular color of the emitted light (Para 0106).

Regarding claim 2, the combination of Morimura (see, e.g., FIG. 5) / Ota (see, e.g., FIG. 2) teaches that the layer 5a (of Morimura) containing the filler 130 (of Ota) has a thickness.
 However, Morimura/Ota fail to expressly teach that filler-containing layer has a thickness of twice or more of the height of the light-emitting element. Morimura/Ota, on the hand, does teach that the filler-containing layer is greater than the height of the light-emitting element. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the filler-containing layer being twice or more of the height of the light-emitting element, it would have been obvious to one of ordinary skill in the art to modify the thickness of the filler-containing 
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the filler-containing layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 3, Morimura (see, e.g., FIG. 5) teaches that the sealing member 5a, 5b, 6a, 6b further contains a phosphor 6a, 6b, and wherein the layer 5a is disposed between a phosphor layer e.g., layer formed of 6a, 6b, which contains the phosphor 6a, 6b, and the light-transmissive layer 5b, the phosphor layer e.g., layer formed of 6a, 6b disposed on the surface that defines the bottom of the recess 1a and a top surface of the light-emitting element 3 (Para 0060, Para 0061). Ota teaches a filler-containing layer 101 (Para 0193).

Regarding claim 4, Morimura (see, e.g., FIG. 5) teaches that the phosphor layer e.g., layer formed of 6a, 6b has a thickness.
However, Morimura fails to expressly teach that phosphor layer has a thickness of equal to or less than half the height of the light-emitting element. Morimura, on the hand, does teach that the phosphor layer is less than the height of the light-emitting element. However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the phosphor layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Morimura (see, e.g., FIG. 5) teaches that the light-emitting element 3 is electrically connected to wiring 2 disposed on the surface that defines the bottom of the recess 1a via wires 4, and the layer 5a is formed up to a height to cover a top portion of the wires 4 (Para 0032). Ota teaches a filler-containing layer 101 (Para 0193).

Regarding claim 8, Ota (see, e.g., FIG. 2) teaches that the filler 130 is titanium oxide (Para  0059).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0233396), in view of Sakano (US 2003/0080341), in view of Harada (JP 2013/183042A).

Regarding claim 9, Ota (see, e.g., FIG. 2) discloses a method of manufacturing a light-emitting device, the method comprising: 
providing a package 30, 50 defining a recess 20 (Para 0187); 
40 on a surface that defines a bottom of the recess 20 (Para 0187); 
supplying an uncured sealing member 70, 80, 90, 130, the uncured sealing member 70, 80, 90, 130 containing a light-transmissive resin e.g., 90 and a filler 130 in the light-transmissive resin e.g., 90 (Para 0214); and 
applying a centrifugal force to the package 30, 50 in a direction perpendicular to the surface that defines the bottom of each recess 20 to sediment the filler 130 toward the bottom of each recess 20 and thereby form a filler-containing layer 90, 130, which contains the filler 130, and a light- transmissive layer e.g., top portion of 90 that are layered in an order from a bottom side of each recess 20 (Para 0214-Para 0217),
Although Ota shows substantial features of the claimed invention, Ota fails to expressly teach providing a substrate comprising a plurality of packages, each package defining a recess; in each recess, mounting a light-emitting element; into each recess, supplying an uncured sealing member; and applying a centrifugal force to the package; and that the filler has an average particle diameter of 200 nm or more and 500 nm or less.
Harada (see, e.g., FIG. 3 - FIG. 5), in a similar field of endeavor, teaches a substrate 11 comprising a plurality of packages 10 (e.g., multiple packages created with partitions in substrate 10), each package 10 defining a recess (e.g., created with partitions in substrate 10), in each package 10 (e.g., each package created with partitions in substrate 10) mounting a light-emitting element F11-F14 (Para 0014); and applying a centrifugal force to the substrate package 11 for the purpose of providing a plurality of light emitting units having a plurality of light emitting colors arranged in a predetermined arrangement pattern (Para 0025, Para 0040). The combination of Ota / Harada teaches that into each recess (e.g., created with partitions in substrate 10) (of Harada) supplying an uncured sealing member 70, 80, 90, 130 (of Ota) (Ota: Para 0214).

Sakano (see, e.g., FIG. 8), on the other hand, teaches that the filler 82 has an average particle diameter of 200 nm (e.g., 0.2 µm) or more and 500 nm (e.g., 0.5 µm) or less for the purpose of scattering light effectively thereby preventing irregular color of the emitted light (Para 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the filler size of Sakano as the filler size in the device of Ota/Harada for the purpose of scattering light effectively thereby preventing irregular color of the emitted light (Para 0106).

Regarding claim 10, the combination of Ota (see, e.g., FIG. 2) / Harada (see, e.g., FIG. 3 - FIG. 5) teaches that the sealing member 70, 80, 90, 130 (of Ota) further contains a phosphor 70, 80 (of Ota), and in the step of applying the centrifugal force, a phosphor layer e.g., layer formed of 70, 80 (of Ota), which contains the phosphor 70, 80 (of Ota), is formed at a location closer to the bottom of each recess (e.g., created with partitions in substrate 10) (of Harada) than the filler-containing layer 90, 130 (of Ota) (Ota: Para 0214-Para 0217).

Allowable Subject Matter
Claims 13-19 are allowed.
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817